82 ,-M 33^1
                                                                                     RECEIVED IN
                                                                             COURT OF CRIMINAL APPEALS
                                                                                       JAN 28 2015

                                                                                     Abel Acosta, Clerk


                          TEXAS COURT OF CRIMINAL APPEALS

                                                Austin, Texas


                                        MAN DATE
THE STATE OF TEXAS,


TO THE 176TH DISTRICT COURT OF HARRIS COUNTY -                                  GREETINGS:


      Before our COURT OF CRIMINAL APPEALS, on DECEMBER 10, 2014, the cause upon an
Application for Writ of Habeas Corpus styled:

                                  EX PARTE DONALD CHASE STIERS

CCRA No. WR-82,433-01

Tr. Crt. No. 1437033-A

was determined; and therein our said COURT. OF CRIMINAL APPEALS made its order in these words:

      "This cause came on to be heard on the Application for Writ of Habeas Corpus, and the same being

considered, it is ORDERED, ADJUDGED AND DECREED that HABEAS CORPUS RELIEF IS

GRANTED, in accordance with the Opinion of this Court, and that this Decision be certified below for
Observance."

      WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL

APPEALS in this behalf and in all things have it duly recognized, obeyed and executed.

                  WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge

                             of our said COURT OF CRIMINAL APPEALS,

                             with the Seal thereof annexed; at the City of Austin,

                                   on this day Monday, January 5, 2015.




                                          ABET^ACOSTA, Clerk